DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 5/19/2021 for application 15747915.  Claims 1-10, 12-13, & 19-20 are canceled by Applicant.  Claims 11 & 14-18 are pending.

Response to Arguments
Applicant’s arguments are persuasive in view of Applicant’s amendments to the claims.  Additionally, Applicant correctly notes that no rejections under 35 U.S.C. 112(b) were made in the non-final Office action mailed 2/19/2021, and the examiner agrees that the Office action’s indication that claim 20 would be allowable if such 112(b) rejections were overcome was incorrect given that no such rejections were made. 

Allowable Subject Matter
Claims 11 & 14-18 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741